DETAILED ACTION
Status of Claims
This Office action is in response to the application filed on 03/31/2020. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 03/31/2020, 10/14/2021, and 03/13/2022 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Objections
Claims 12-13 are objected to because of the following informalities:
In claim 12, the phrase “remove the roadway manager assignment, via the computing device” should be replaced with “the computing device is further configured to remove the roadway manager assignment.”
In claim 13, the phrase “identify from a smart contract, via the computing device” should be replaced with “the computing device is further configured to identify from a smart contract.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonguz et al. (US 9,761,136 B2), hereinafter Tonguz.
Regarding claim 1:
		Tonguz discloses the following limitations:
“A method, comprising: identifying a plurality of transports operating on a roadway.” (See at least Tonguz Abstract and col. 4 l. 66-col. 5 l. 12: “Coordination involves forming an ad-hoc network in a region containing the conflict zone using, for example, vehicle-to-vehicle communications and developing a dynamic traffic control plan based on information about vehicles approaching the conflict zone.” Further, “In one embodiment, a V2V communications system may be designed and configured to receive signals from at least one other vehicle within the ad-hoc vehicle-based network at issue that have the same or a similar V2V communications system. These signals can include information characterizing the type of vehicle, its weight, its speed, relevant traffic and road conditions, the manner of approach of a vehicle, and a priority status for the vehicle, among many others.”)
“determining a degree of transport traffic based on the plurality of identified transports.” (See at least Tonguz col. 18 ll. 11-32: “For example, either through communication methods described above (including beaconing and Geocasting, among others), or through information collected directly using techniques well known to those skilled in the art, an intersection-based communication device/sensor can gauge the degree of proximate congestion.”)
“when the degree of transport traffic has exceeded a traffic level, assigning one or more of the plurality of identified transports as a roadway manager.” (See at least Tonguz col. 4 l. 66-col. 5 l. 12 and col. 10 ll. 30-61: “A V2V communications system may also be designed and configured to provide a communications link between vehicles approaching a potential travel-priority conflict zone in order to elect a traffic coordinator (or leader).” Further, “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.” The “traffic coordinator (or leader)” reads on the “roadway manager” recited in the claim limitation.)
“controlling movement of the roadway manager.” (See at least Tonguz col. 4 ll. 34-45 and col. 7 ll. 29-48: “A DTC system used to implement method 100, may include, for example, a V2V communications system, a processor, DTC software, a physical memory, a user interface, and an optional vehicle interface. These elements can be used together, in whole or in part, to create a DTCP, communicate a DTCP to other vehicles, receive a DTCP from another vehicle, and execute the instructions supplied by the DTCP, depending on the configuration of the DTC system and the needs of the particular DTCP ad-hoc vehicle-based network under consideration.”  Further, “upon receipt or creation of a DTCP, a vehicle interface may, through operative connections to the various vehicle systems (e.g., propulsion, steering, braking, directional signal, etc.) direct the vehicle to conform to the DTCP. For example, if the DTCP requires the vehicle to stop at a given coordinate for at least 30 seconds or until otherwise approved to proceed, a vehicle interface can interact with propulsion and braking systems of the vehicle in order to conform to the instructions.”)
“and generating a roadway indicator on the roadway manager to direct the plurality of identified transports.” (See at least Tonguz col. 11 ll. 47-65: “In one example, depending on the instruction(s) sent to the vehicle(s) by the coordinator, a red, amber, or green light is presented to the operator of a vehicle participating in the conflict.”)
	Regarding claim 2:
Tonguz discloses the “method of claim 1,” and Tonguz further discloses the following limitations: 
“wherein the assigning the one or more of the plurality of identified transports as a roadway manager comprises: pausing a movement of the roadway manager.” (See at least Tonguz col. 10 ll. 30-61: “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.”)
“and generating the roadway indicator on the roadway manager based on a characteristic of the transport traffic.” (See at least Tonguz col. 11 ll. 10-29: “This communication can facilitate regional traffic-flow efficiency by, for example, providing DTCP instructions to clear travel zones of vehicles in preparation for an approaching priority vehicle or, in another example, to coordinate the traffic flow through multiple conflict zones to increase the ‘green-light split’ (i.e., the percentage of time vehicles on a given approach are permitted to proceed through the zone) along a desired travel-route, thereby reacting to variations in traffic density.”)
	Regarding claim 3:
Tonguz discloses the “method of claim 1,” and Tonguz further discloses “wherein the roadway indicator comprises one or more of a road sign display, a light display, a text indicator, a video indicator, a wireless data message command, and an audio indicator to direct the plurality of identified transports.” (See at least Tonguz col. 11 ll. 47-65: “In one example, depending on the instruction(s) sent to the vehicle(s) by the coordinator, a red, amber, or green light is presented to the operator of a vehicle participating in the conflict.” This reads on the claimed “light display.”)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the roadway indicator comprising “one or more of a road sign display, a light display, a text indicator, a video indicator, a wireless data message command, and an audio indicator” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “light display” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Tonguz discloses the “method of claim 1,” and Tonguz further discloses the following limitations:
“comprising: detecting the roadway indicator via one or more of the plurality of identified transports.” (See at least Tonguz col. 11 ll. 47-65: “In one example, depending on the instruction(s) sent to the vehicle(s) by the coordinator, a red, amber, or green light is presented to the operator of a vehicle participating in the conflict.”)
“responsive to detecting the roadway indicator, retrieving transport operation instructions from a memory; and moving the one or more of the plurality of identified transports based on the retrieved transport operation instructions.” (See at least Tonguz col. 11 ll. 47-65: “In one example, depending on the instruction(s) sent to the vehicle(s) by the coordinator, a red, amber, or green light is presented to the operator of a vehicle participating in the conflict… In other examples, in which the DTCP instructions are provided directly to a vehicular control system, such as in the case of a semi-autonomous or fully autonomous vehicle, the vehicle itself will be able to respond directly to the instructions from the traffic coordinator.”)
Regarding claim 5:
Tonguz discloses the “method of claim 1,” and Tonguz further discloses the following limitations:
“comprising: determining the degree of transport traffic is no longer exceeding the traffic level.” (See at least Tonguz col. 18 ll. 11-32 and FIG. 2 element 210: “an intersection-based communication device/sensor can gauge the degree of proximate congestion. An intersection-based communication device/sensor may be mounted on a building or on any convenient surface or structure, including on signposts, in below-street level structures, and so forth. This information can then be communicated using any communication method known to those skilled in the art, including both wired and wireless techniques, to a central coordinator.”)
“and removing the roadway manager assignment from the one or more of the plurality of identified transports.” (See at least Tonguz col. 2 ll. 6-40: The method involves “coordinating with the first component of the dynamic traffic control system via the communicating to elect a dynamic traffic controller as a temporary coordinator vehicle responsible for temporarily coordinating the dynamic traffic control plan.” Further, the method may involve “coordinating with the first component of the dynamic traffic control system via the communicating to hand over responsibility for coordinating the dynamic traffic control plan to a new temporary coordinator vehicle by electing a second dynamic traffic controller as a second temporary coordinator vehicle responsible for temporarily coordinating the dynamic traffic control plan.”)
Regarding claim 8:
Tonguz discloses “A system, comprising: a computing device; and a plurality of transports, wherein one of the plurality of transports or the computing device is configured to” perform a method. (See at least Tonguz col. 4 ll. 34-65: “A DTC system used to implement method 100, may include, for example, a V2V communications system, a processor, DTC software, a physical memory, a user interface, and an optional vehicle interface. These elements can be used together, in whole or in part, to create a DTCP, communicate a DTCP to other vehicles, receive a DTCP from another vehicle, and execute the instructions supplied by the DTCP, depending on the configuration of the DTC system and the needs of the particular DTCP ad-hoc vehicle-based network under consideration.”)
The remaining limitations of claim 8 are taught by Tonguz using the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 9-12:
Claims 9-11 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-5 above, respectively.
Regarding claim 15:
Tonguz discloses “A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform” a method. (See at least Tonguz col. 19 l. 6-col. 20 l. 11: “Aspects and implementations discussed above employing software and/or software modules may also include appropriate hardware for assisting in the implementation of the machine executable instructions of the software and/or software module. Such software may be a computer program product that employs a machine-readable storage medium… As used herein, a machine-readable storage medium does not include transitory forms of signal transmission… It is also contemplated that multiple computing devices may be utilized to implement a specially configured set of instructions for causing one or more of the devices to perform any one or more of the aspects and/or methodologies of the present disclosure. Computer system 800 includes a processor 804 and a memory 808 that communicate with each other, and with other components, via a bus 812.”)
The remaining limitations of claim 15 are taught by Tonguz using the same rationale, mutatis mutandis, as applied to claim 1 above.
Regarding claims 16-19:
Claims 16-19 are rejected under the same rationale, mutatis mutandis, as applied to claims 2-5 above, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tonguz as applied to claims 1, 8, and 15 above, and further in view of Cronie et al. (US 2021/0044969 A1), hereinafter Cronie.
	Regarding claim 6:
Tonguz discloses the “method of claim 1,” and Tonguz further discloses the method “comprising: responsive to determining when the degree of transport traffic has exceeded the traffic level, identifying… one or more of the identified plurality of transports to be assigned as a roadway manager.” (See at least Tonguz col. 4 l. 66-col. 5 l. 12 and col. 10 ll. 30-61: “A V2V communications system may also be designed and configured to provide a communications link between vehicles approaching a potential travel-priority conflict zone in order to elect a traffic coordinator (or leader).” Further, “The traffic coordinator can be elected from among candidates in the ad-hoc vehicle-based network based on any one or more of a number of different factors, including those factors that indicate the ability to stop safely before a conflict zone, the ability to influence the traffic flow through the conflict zone, the traffic density on the various approaches to the travel-priority conflict zone, past waiting times, and others.” The “traffic coordinator (or leader)” reads on the “roadway manager” recited in the claim limitation.)
Tonguz does not specifically disclose that the roadway manager is identified “from a smart contract.” However, Cronie does teach this limitation. (See at least Cronie ¶¶ 38-40: “The distributed ledger may record geographical information, previous consensus results, and/or feedback on the execution of a smart contract. Such feedback may be used to assign priorities for future actions taken by vehicles.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz by using a smart contract to manage vehicle assignments as taught by Cronie, because Cronie discloses that this type of vehicle communication “can be effective in avoiding accidents and traffic congestion.” For example, by “using a smart contract, an ambulance vehicle may broadcast a rule to surrounding vehicles.” (See at least Cronie ¶¶ 2 and 39.)
	Regarding claim 7:
Tonguz discloses the “method of claim 1,” but does not specifically disclose the limitations listed below. However, Cronie does teach these limitations:
“comprising: creating a blockchain transaction comprising one or more of the roadway manager, a date, a time, and a location of the roadway traffic.” (See at least Cronie -¶¶ 32 and 38-40: “According to some embodiments, the distributed ledger is designed as a block chain.” Further, “The vehicular communication data stored by the distributed ledger may comprise a smart contract between a group of vehicles… For example, in a merging area of a road, the vehicles in a certain area may get a rule on smart contract and make a consensus of their behavior in the area. Still further, using a smart contract, an ambulance vehicle may broadcast a rule to surrounding vehicles.” This example reads on the creation of a blockchain transaction comprising a roadway manager.)
“and storing the blockchain transaction in a distributed ledger.” (See at least Cronie ¶ 61: “All vehicles may have a distributed ledger which is interoperable with the block chain network of the smart contract, or create a distributed ledger with the contract to the database as a turning point.”)
Note that under the BRI of claim 7, consistent with the specification, the “blockchain transaction comprising one or more of the roadway manager, a date, a time, and a location of the roadway traffic” is treated as an alternative limitation. The applicant has elected to use the phrase “one or more of” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “roadway manager” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tonguz by creating blockchain transactions and storing them in a distributed ledger as taught by Cronie, because this modification “allows block chains to be used like a ledger, which can be shared and corroborated by anyone with the appropriate permissions. A distributed ledger that is designed as a block chain may thus enable a distributed way to store location dependent vehicular data while having the advantages of a block chain (e.g. irreversibility)… A permissioned block chain may provide highly-verifiable data sets because the consensus process creates a digital signature, which can be seen by all parties.” (See at least Cronie ¶¶ 32-34.)
Regarding claims 13-14:
Claims 13-14 are rejected under the same rationale, mutatis mutandis, as applied to claims 6-7 above, respectively.
	Regarding claim 20:
Claim 20 is rejected under the same rationale, mutatis mutandis, as applied to claim 6 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The article “BAVPM: Practical Autonomous Vehicle Platoon Management Supported by Blockchain Technique” by Ying et al. discloses an autonomous vehicle platooning system that uses blockchain technology, allowing the vehicles to communicate with each other using smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662